USCA4 Appeal: 21-2063      Doc: 22         Filed: 10/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2063


        MAUREEN KATERI CORNEAL,

                            Plaintiff - Appellant,

                     v.

        DEBRA MCCURDY, Ph. D.; KURT SCHMOKE; MICHELLE WILLIAMS;
        MARIA RODRIGUEZ,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:19-cv-03393-RDB)


        Submitted: August 25, 2022                                    Decided: October 13, 2022


        Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and FLOYD, Senior
        Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Maureen Kateri Corneal, Appellant Pro Se. Kathryn Joyce Bradley, OFFICE OF THE
        ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2063      Doc: 22         Filed: 10/13/2022      Pg: 2 of 2




        PER CURIAM:

               Maureen Kateri Corneal appeals the district court’s order granting summary

        judgment against her on her claim of age discrimination related to the termination of her

        employment. See 29 U.S.C. §§ 621 to 634. We have reviewed the record and find no

        reversible error. Accordingly, we affirm the district court’s order. Corneal v. McCurdy,

        No. 1:19-cv-03393-RDB (D. Md. Sept. 15, 2021). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2